 PENCO ENTERPRISES, INC.Penco Enterprises,Inc., Penco of Ohio,and AcousticalContracting and Supply Corp.andDonald D.Pereces.Case 8-CA-6782January 4, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn August 11, 1972, Administrative Law Judge'Herzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbrief, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as, amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Penco Enterprises,Inc. Penco of Ohio, and Acoustical Contracting andSupply Corp., its officers, agents, successors, andassigns,shall take the action set forth in the saidrecommended Order.,The title of "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972.TRIALEXAMINER'S DECISIONHERZEL H. E. PLAINE, Trial Examiner: The questionpresented is whether Respondent violated Section 8(a)(1)and (3) of the National Labor Relations Act (the Act) bylayoff or discharge of six of its employees on November 23,1971, and failure to reinstate some of them,because oftheir activity or sympathy for bringing a union into theshop.The complaintwas issuedMarch 7, 1972, upon a chargeby one of the affected employees, the Charging PartyDonald Pereces, filed December 29, 1971, and amendedchargesfiledJanuary 18 and February 24, 1972.Respondent defended on the ground that the layoff offive of the employees was for economic reasons and thatthe sixth,Pereces,was discharged for incompetence.The case was tried in Cleveland, Ohio, on May 2 and 3,1972.General Counsel and Respondent have filed briefs.Upon the entire record in the case, including myobservation of the witnesses and consideration of thebriefs, I make the following:201NLRB No. 11FINDINGS OF FACTI.JURISDICTION29For the purposes of this case,Respondent comprisesthree of a larger group of affiliated corporations, who havetheir principal place of business in Cleveland, Ohio. PencoEnterprises,Inc. (Penco Enterprises) is the parent holdingcompany,which also supplies common management andmarketing services for the subsidiaries.The two subsidiar-ies involved, along with the parent company, are Penco ofOhio(Penco Ohio),engaged in the manufacture and sale ofsealants, caulking,and adhesives used in the buildingtrades;and Acoustical Contracting and Supply Corp.(Acoustical),engaged in the sale and installation ofacoustical ceilings and wall materials.Annually, Penco Ohio ships goods valued in excess of$50,000 directly to points located outside the State of Ohio.As set out in more detail, under heading II, A, below,Penco Enterprises,Penco Ohio, and Acoustical have beena single integrated business enterprise and constitute asingleemployerwithinthemeaningoftheAct.Respondent is engaged, as it admitted,in commercewithin the meaning of Section 2(6) and(7) of the Act.Laborers Union, Local860, affiliatedwith Laborers'InternationalUnion of North America, AFL-CIO (theUnion),isa labor organization within the meaning ofSection 2(5) of the Act, as the parties admit.II.THE UNFAIR LABOR PRACTICESA.Respondent's Operations -A Single EmployerGlenn F. Wright is president of two of the threecompanies who comprise the Respondent for the purposesof this case, namely, Penco Enterprises and Acoustical,and is general manager of the third,Penco Ohio. PresidentWright testified that Penco Ohio is a manufacturingcompany, making sealants and adhesives for the buildingtrade, and Acoustical is a contracting company performingcertaininteriorconstruction in the building trade.About 2 years before trial, said President Wright, theparent company Penco Enterprises was formed. It ownedsix corporations of which Penco Ohio and Acoustical weretwo that were in bad shape financially. Penco Enterpriseswas formed to provide,and provides, a common manage-ment and marketing for the subsidiaries;and, according toWright, by streamlining management and marketing andeffecting savings in personnel costs and other costs, wasable to show a profit for Penco Ohio and for Acoustical atthe end of December 1971. Penco Enterprises has noproductof its own but furnishes management andmarketing services to Penco Ohio, for which Penco Ohio ischarged 3 percent of the gross sales. Penco Enterprisesmakes no charge for its managerial services toAcoustical.The stock of Penco Enterprises is owned by two persons,Mr. Harry Carey and Mrs. Jean Penman, and in turnPenco Enterprises owns Penco Ohio and Acoustical.The corporations share common officers and supervi-sors. Thus, Glenn Wright is president of Penco Enterprises,general manager of Penco Ohio,and, since March1, 1972,president of Acoustical.Mrs. Jean Penman,one of the two 30DECISIONSOF NATIONALLABOR RELATIONS BOARDstockholders, is secretary-treasurer of Penco Enterprises,and president of Penco Ohio. Lawrence Frank is opera-tionsmanager of Penco Enterprises and as such providessupervision of operations for Penco Ohio and Acoustical.Albert Kautzman, who was vice president of Acousticalfrom about June 1971 until February 29, 1972, was and isalso president of Penco Interior Systems, another subsidi-ary of Penco Enterprises, formed to take over the bettercontracts of Acoustical, and in his dual capacity wassupervisor of field employees (the construction employees)of Acoustical and Penco Interior Systems.At the working level, there has also been an interchangeof employees. For example, in 1971, employees AustinReynolds and Archie Bak, who had begun their employ-ment with Acoustical, worked first for Acoustical and thenfor Penco Ohio; and employee Don Pereces (the ChargingParty), who was hired by Penco Ohio, performed truck andwarehouse duties for both Penco Ohio and Acoustical.Respondent's labor relations are under the direct controlof PresidentWright-to use his phrase, he runs "a tightship." He has final authority over hirings and firings and,as he testified,since the six corporations owned by PencoEnterprises do not have many employees (Penco Ohio, forexample,has 10 or 11 men in the plant, he said),he is, inhis own words, "closely involved" in the hiring, layoff, anddischarge of employees.The offices of all three corporations, the warehouses ofPenco Ohio and Acoustical, and the manufacturing plantoperated by Penco Ohio, are all in the same building onRidge Road in Cleveland. At night, the books and recordsof each corporation are stored in a common safe.By all of these indicia, notwithstanding the separateincorporations of the units comprising Respondent, Res-pondent is a single integrated enterprise and singleemployer within the meaning of the Act. The factorsweighed in arriving at this conclusion include the extent of(1) interrelation of operations, (2) centralized control oflabor relations, (3) common management, and (4) commonownership or financial control, particularly the first threefactors,which show operational integration.Twenty-firstAnnual Report NLRB(1956) 14-15, restated and approvedinSakrete of Northern California v. N.L.R.B.,332 F.2d 902,905-908 (C.A. 9, 1964), cert. denied 379 U.S. 961, and bythe Supreme Court inRadio and TV etc. Union1264 v.Broadcast Service of Mobile,380 U.S. 255, 256 (1965).Indeed,the presence of all four factors in this case,and theevidence of complete domination and control exercised byPenco Enterprises, demonstrate that "the separate corpora-tions arenot what they appear to be, that in truth they arebut divisions or departments of a `single enterprise,' "N.L.R.B. v. Deena Artware, Inc.,361 U.S. 398, 402 (1960);and compareN.L.R.B. v. Schnell Tool and Die Corp.,359F.2d 39, 43-44 (C.A. 6, 1966).B.The DiscriminatoryConductThe Union Activityand Employer CounteractionRespondent's plant employees (including the few intrucking and warehousing),asdistinct from the fieldemployees engaged in construction(such as carpenters andmechanics), are not unionized.Therehad previously beena union in the plant, according to President Wright whojoined Respondent in April 1970, but it had been voted outin 1969, he said. In late 1971, most of the plant employeeswere new employees hired that year.Among them was Donald Pereces, hired by Penco Ohio,September 1, 1971, to be a truck driver and warehouseman.He drove trucks for both Penco and Acoustical and wasassignedto put and keep the Acoustical portion of thewarehouse in order. He apparently reorganized the storageof the materials and improved their handling to an extentthat drew the attention and praise of President Wright, ofAcoustical's then president Joseph Poncar, of OperationsManager Larry Frank, and of Foreman Richard (Rich)Sewolich, as was acknowledged by each in testimony.In lateOctober or early November 1971, according toemployee Pereces, he became interested in the Union andbegan talking about the Union to his fellow employees,includingMike Mooney, George Francis, Lyle (Rudy)Palmer, Gordon Davis, Richard Skinner, Richard Marin-cic (Sunshine), Archie Bak, and Steve Lynce. EmployeeDavis testified that Pereces talked to him about the Uniona considerable number of times beginning in October.On November 22, 1971, the unionagent,Liberatore,provided employee Pereces with union authorization cards,and in the morning of November 23, Pereces passed outthe cards to fellow employees at the plant. Four employees,Mooney, Francis, Palmer, and Davis, signed their cardsand turned them back to Pereces !n the morning. Twomore employees, Skinner and Marincic, who worked parttime and started their day at 1 p.m., received their cards inthe afternoon of November 23, and signed, but did notreturn the signed cards to Pereces until the evening ofNovember 23.Employee Pereces also asked employees Archie Bak andSteveLynceto sign union cards in the morning ofNovember 23, but did not succeed with them. Theconversationwith Lynce took place at the warehouseabout 10 or 10:30 a.m., said Pereces.Lynceasked who ofthe employees had signed. Pereces told him a majoritywere for bringing the Union into the plant. Lynce asked ifArchie Bak had signed, and Pereces replied, not yet. Lyncethen told Pereces, if he got everybody to sign, he (Lynce)wouldalso go along.Employee Lynce did not sign a card. That samemorning, he questioned employee Gordon Davis as towhether Davis had signed a card, but getting no indicationfrom Davis, told Davis that he (Lynce) would have nothingtodo with the business himself. Lynce also queriedemployee Palmer, after he signed a card, if he knewanything about a union. Both Davis and Palmer observedLynce going over to talk to Foreman Richard Sewolich(called Rich or Richie by the employees). Davis testifiedthis occurred in the morning of November 23 after Lyncequestioned him about signing,and that it was unusual forLynce to leave his work place to make conversation withthe foreman,particularly since Lynce kept to himself andrarely conversed with anyone in the shop. Lynce admittedin his testimony that several employees later accused himof "squealing"on the card signers, and made no attempt todeny that he did.In any event, however he learned, it was clear that PENCOENTERPRISES,INC.31Foreman Sewolich was aware fairly early in the day,November 23, that union cardsigninghad taken place andmight be continuing. Shortly after noon he questionedemployee Gordon Davis in the lockerroom. He asked,what was going on about the Union. Davis replied, whatUnion, and pretended he knew nothing about a union.Thereafter, about 1:30 or 2 p.m., Foreman Sewolich toldemployee Marincic (whose part-time day had started at 1p.m.) that union cards were being circulated and it wouldbe better for him if he did notsign.About thesame time ofday,Foreman Sewolich also talked to employee MikeMooney about having signed a union card. Mooney said itwas his own business, and Sewolich told him he wouldregret it because there had been a union in the shop beforeand the people who worked for the company then were nolonger working there. Sewolich, who testified, made nodenial of these conversations.Foreman Sewolich was aware that there was talk amongthemen of a union well before November 23. EmployeeSkinner testified that a week or week and a half earlier,Sewolich had asked him if he had signed a union card.Skinner replied, no. Sewolich then said, if he did he couldbe getting into trouble. Sewolich did not deny this incident.Supervisory Status of Foreman SewolichRespondent claims it was not bound by ForemanSewolich's knowledge and actions, on the ground he wasnot a supervisor within the meaning of the Act. Respon-dent contends that while Sewolich had the title and job"working plant foreman," a job to which he had beenpromoted in the Summer of 1971, he was simply a seniorexperienced employee, who relayed orders from Opera-tionsManager Larry Frank to other employees, and towhom the employees looked for direction only because ofhisexperience.The evidence provided by both theemployees and management makes the contention shallow.Foreman Sewolich has been employed many years byRespondent and is apparently thoroughly experienced inallphases of the plant work. Prior to his promotion toforeman he headed the specialties department and in theSummer of 1971 he was promoted to the job of "workingplant foreman" which made him the floor foreman over allof the departments of Penco Ohio, succeeding floorforemanTom Crawford (testimonyMarincic,Davis,Skinner).The notice of the promotion was posted(testimony Mooney).As foreman, Sewolich is paid an annual salary (withoutovertime) in contrast to hourly wages (and overtime) paidrank-and-file plant employees. Nevertheless, computed onan hourly basis, his pay is $30 per week higher than thenext highest paid employee (testimony Wright).Foreman Sewolich is the man in charge of the plantfloor.He has assigned work to plant employees, indicatedpriorities of work to them, switched plant employees fromone job to another and from one department to another,instructed on how to perform tasks, checked quality of thework performed, granted permission for absence or leavingwork early, requested employees to work overtime,effectively recommendeda wage increase, and reprimand-ed employees. He holds the keys to the plant and checksthat it is properly closed at the end of the day. He isnormally the only immediate supervision over the plantemployees, who at the time of the trial numbered 10 or 11.In this connection Foreman Sewolich reportsdirectly toOperationsManagerFrank, who has overall charge ofoperations of all of the corporate subsidiaries of PencoEnterprises in addition to Penco Ohio. Frank has an officein the plant, separated from the production floor, and doesnot spend much of his time on the plant floor. Frankmakes up the production schedule on a weekly basis andturns it over to Sewolich. Plant employees bring theirproblems to Sewolich and, though he occasionally helpsout manually with the performance of a job, he is regardedby them as their boss. (Testimony Mooney, Davis,Marincic, Skinner, Francis, Wright, and Frank.)The foregoing summary of functions and authorityexercised by Foreman Sewolich amply demonstrates hisstatutory supervisory status, intermediate between topmanagement and the rank-and-file employees,N.LR.B. v.Edward G. Budd Mfg. Co.,169 F.2d 571, 575 (C.A. 6, 1948),cert. denied 335 U.S. 908. That he is a working foreman,who performs manual work as well as directs others, doesnot detract from his statutory supervisory status,E.E.E.Co., Inc.,171 NLRB 982 (1968).The Layoff of November 23, 1971At the end of the workday November 23, 1971,OperationsManager Frank came into the employees'locker room. According to the testimony of employeesSkinner, Davis, Palmer, Marincic, and Mooney, ManagerFrank had a list of names and paychecks in his hand, andaddressed the employees saying, that he was sorry workwas slowingdown and hewas goingto have to lay off afew men, but to keep in touch. He proceeded to read thelist of names and handed checks to those whose names heread. According to employee Skinner (who was among thelaid off employees but was back on the payroll at the timeof trial), and employee Davis (who was not in the layoffbut left the employ of Respondent voluntarily just prior totrial),employee Don Pereces' name was called first-hewas called as the layoff from Acoustical, the others fromPencoOhio,saidDavis-and, since Pereces was notpresent at that moment, his check was put at the bottom ofthe pile. Frank proceeded to call the names off, andhanded checks to employees Marincic, Skinner, Mooney,Francis, and Palmer.Employee Pereces having arrived during the call ofnames,Manager Frank turned to him and said, "here isyour check,and I am going tohave to lay you off,"according to employees Skinner and Davis. Everyonepresent butManager Frank remembered this, includingForeman Sewolich, who said so in his affidavit to theBoard (though he sought to repudiate the statement with a"don't remember"at trial).Manager Frank had twoversions of what occurred concerning employee Pereces.His first version was that Pereces was not present when he,Frank, read the names of the layoffs, and that whenPereces came into the room Frank told him his job wasterminated and handed him his paycheck. Frank's secondversion was that employee Pereces was not present in thelocker roommeeting, andthat he, Frank, went to look forPereces and told him he was terminated. But, said Frank, 32DECISIONSOF NATIONALLABOR RELATIONS BOARDhe did not tell Pereces why he was fired and Pereces didnot ask. Employee Pereces denied there had been anyseparate meeting for him or meeting different from thatdescribed by the employees and Foreman Sewolich, anddenied that he was told he was discharged. In view ofManager Frank's vacillating and self-contradictory testimo-ny (not only on this point, but elsewhere as describedherein), and the clear testimony the other way, I concludethat employee Pereces was among the six employees laidoff on November 23, 1971, and that Respondent's claimthat Pereces was informed he had been discharged was anafterthought.Respondent's Justification for the LayoffsRegarding the layoff of November 23, 1971, Respon-dent's President Wright claimed they were preordained, aslong ago as a year prior, based upon projections ofinventory againstsalesrequirements. It was expected that,by November 1, 1971, inventory would be sufficient tomeetsalesrequirements until the Spring of 1972, so thatthere would be a layoff of approximately half of the PencoOhio production force of 10 or I 1 men. The projection wasrelated to the fact, said Wright, thatsalesto the buildingtradeswere slow in the winter months, and he hadinaugurated a policy of building up inventory in the fall, sothat there would be an employment cutback in the winterand the adding of men in the succeeding summer. Thelayoffswould normally be by seniority, he testified.PresidentWright had only been with Respondent sinceApril, 1970, and he testified there had not been the needfor the alleged predictable layoff in late 1970 because, inthe fall of 1970 two of the production force had gone backto school, a third had gone into military service, and afourth man had quit. In the fall of 1971, said Wright, thesituation was different, there was no voluntary attrition ofthe working force, and he knew there would have to be thelong predicted layoffs.He also knew in October 1971, that there had to be alayoff,Wright testified, but had no answer, on cross-examination, as to why employee George Francis washired on October 22, 1971.PresidentWright offered dollar figures tosustain hiscontention that Penco Ohiosalesdropped sharply inDecember 1971 as was predicted. Respondent's Exhibit 8indicated a drop insalesfrom $70,000 (plus) for November1971 to $25,000 (plus) for December 1971. However, oncross-examination,Wright admitted that figuresearliersupplied to the Board,in itsinvestigation of the case,showedNovember 1971 sales of $75,000 (plus) andDecember 1971 sales of $73,000 (plus), a decrease of only$2,000 as compared to the enormous decrease of $45,000shown in Resp. Exh. 8. Wright could not explain thecontradiction or which figure was the correctfigure.For all practical purposes, PresidentWright finallyconceded that the higher sales figures in December werethe correct figures. He was confronted with the fact thatemployee Palmer was hired back a week after the layoff ofNovember 23 and that Palmer, and employeesBrown andLynce, all worked substantial hours of overtime in theweek beginning November 30. Wright then testified thatthe recall and overtime came about, and the Decembersales figures jumped,because of a large private label orderinDecember, for which there was no inventory stock.There was no company record produced to substantiatethis claim, or explanation why others than Palmer were notrecalled (at regular pay rather than paying premiumovertime wages to the recalled employee and the retainedemployees),or why Palmer continued to work after hisrecall over the entire alleged slow season if only one order,produced in December,was the basis for his recall.Also unanswered, or unsatisfactorily explained, was whyin the face of Respondent'sseniority rule or practice,employees with less seniority than employee Mooney werepreferred in the layoff of November 23 and recall ofNovember 30. OperationsManagerFrank initially testifiedhe laid off employee Mooney rather than (junior) employ-ees Lynce and Brown because he had heard Mooney wasabout to be drafted. When shown his pretrial affidavit,Frank changed his testimony to say he laid off Mooneyrather than Lynce because, said Frank, Lynce was seniortoMooney. He then changed this explanation to add hethought Lynce was better in work ability than Mooney.When shown his affidavitagain, rating Mooney and Lynceequal in ability, he dropped that reason, and claimed, first,a lack of records showing who was senior, and, then, thathe misread the available records showing Mooney wassenior.The whole tissue of explanations collapsed whenfinally Frank admitted that he knew, without any records,that employee Mooney was senior to employees Lynce andBrown because he, Frank, had hired Lynce and Brown attimeswhen Mooney was already employed.In the matter of recall of employee Palmer one weeklater,November 30, in preference to his senior,employeeMooney, Operations Manager Frank testified that at thetime of the recall he thought Mooney was senior to Palmer(as was the case)and had planned to recall himbut couldnot find Mooney's address. However he admitted he didnot look at Mooney's earningsrecord, or W-2 form, whichhad Mooney's address.In effectuatingthe layoff of November 23, PresidentWright claimed he fixed the number without names,namely five, to be laid off and directed that the sixthemployee, Pereces, be discharged. Wright claimed he didthis on the day previous, November 22, notifying Opera-tionsManager Frank that he wanted the separations to bemade forthwith that day. He offered an internal memoran-dum which he wrote, exhibit R-10, in support.The total evidence indicates otherwise, and that thedecision was made and action taken in the afternoon ofNovember 23, withthe selectionsmadeby ForemanSewolich and concurred in by Operations Manager Frank.Frank testified that they reached agreement on the layoffson November 23 but contended it was in the morning.However, obviously, Foreman Sewolich would not havebeen threatening employees Marincic and Mooney withreprisal if they signed union cards, in the early afternoon ofNovember 23, as he did, if their layoffs had already beenagreed upon that morning.PresidentWright testified that OperationsManagerFrankinformed him there had been talk of a union amongthe employees and that some had signed union cards,giving names,learned from employees in the plant,he said. PENCOENTERPRISES, INC.Wright claimed this occurred after the layoff, a week or 2weeks after, but conceded that his pretrial affidavitindicated it was within a week after the November 23layoff.The entire circumstances, includingWright'salready demonstrated lack of credibility, suggest that heknew these facts before the layoff and ordered it effectiveimmediately to head off the Union's organization of theshop.Layoff or Discharge of Employee PerecesAs already noted, employee Pereces, the employee leaderin organizing for the Union,was one of the six employeeswhose layoff was announced at the close of the day,November 23, 1971. He was a Penco Ohio employee butdid not work in production for Penco Ohio, as did theothers, rather he did trucking for Penco and Acoustical,and warehousing for Acoustical.Pereces did not learn that his employment had beenpermanently terminated until he applied for unemploy-ment compensation, and was informed that the employerhad so notified the State Agency. I am inclined to agreewithGeneralCounsel that Respondent shifted to acontention that Pereces was discharged rather than laidoff, because it could not even layclaimto a slowdown inhiswork, as it attempted to claim in the case of theproduction workers, since his work was increasing at thetime his services were terminated.In all but one week of hisemployment, Pereces worked overtime, including the weekand day in which he was laid off, and his overtime washighest and on the increase in the last 5 weeks of hisemployment (G. C. Exh. 5).PresidentWrightmade two contentions respecting thediscontinuance of Pereces' employment. First, that Res-pondent decided in October 1971 to look for a buyer forAcousticalor its assets,and that it would no longer needthe services of Pereces after it had phased out or divesteditself of Acoustical. Actually, sale and transfer of Acousti-cal's physical assets took place March 1, 1972, considera-bly beyond the November 23, 1971 layoff. Moreover,Pereces was hired as a truckdriver on September 1, 1971,by Penco Ohio, on its payroll, after a decision byRespondent on August 10, 1971, to drop two truckdriverson August 31 and replace them with one driver (Resp. Exh.3,p. 2). Joseph Poncar, president of Acoustical, testifiedthat Pereces was the only truckdriver at the time of theNovember 23 layoff and at that point, Respondent tookformer truckdriver Archie Bak, who had been previouslytransferred into the plant, out of production to handle thetrucking on a regular basis.Second, President Wright contended that after a goodstart by employee Pereces,including his rearranging of thewarehouse stock (for which he was complimented), Wrightbegan getting complaints concerning Pereces,particularlyfrom Albert Kautzman, Acoustical's new vice president.Pereces did not work for Kautzman, as he testified, ratherPereces worked for Operations Manager Frank. Neverthe-less,Kautzman complained to Wright, as both testified,that employee Pereces was taking too long in gettingdeliveries to field jobs over which Kautzman had supervi-sion,causing a loss of timeby workmen. From one of theexamples,upon which stress waslaid byKautzman, it was33apparent that the lost time in that case was assessable tooutside truckers who failed to make promised jobsitedeliveries.However, as President Poncar of Acousticalpointed out, the basic problem on lost time was a runningbattle between Operations Manager Frank and Acousti-cal'sVicePresidentKautzmanover the scheduling ofdeliveries.As a result, Pereces was caught in the middle ofthe battle.Indeed,OperationsManager Frank did not havecomplaints of his own against Pereces. Frank foundPereces satisfactory, never gave him any warnings of beingfiredbecause of his work, and as late as October 27promised to see about getting him a pay raise and uniformswhen Pereces asked for more money. Pereces was given theuniforms in early November and the promise that theremight be a raise for him was renewed.PresidentWright took full responsibility for terminationof employee Pereces. Wright testified that the complaintsby supervisors about Pereces began well before the layoffof November 23 but that he, Wright, took no action beforethen,sincehe knew that ultimately he would drop Pereceswhen the Acoustical operation was terminated, that he didnot need a full-time driver hence he did not want to hireand break in a new man, and thought he would getwhatever help was needed out of Pereces until theAcoustical operation ended. However, said Wright, he wasso harassedby SupervisorsKautzman,Frank, and Poncarto drop Pereces that he could hold out no longer andorderedhisdischargealongwith the five layoffs.What makes this so contrived a tale is the testimony ofAcoustical's President Poncar and Vice President Kautz-man, and Operations Manager Frank, each disclaimingany pressure on his part to terminate employee Pereces.Both Poncar and Kautzman testified they did not knowPereces was to be terminated and did not request it. Franktestified he did not initiate the discharge of Pereces andthat the action was taken because Wright ordered it.Adding to the discredit of Wright's account is his pretensethat Pereces was doing less than full-time work, when theevidence (discussed above) showed that Pereces workedovertime practically continuously throughout his employ-ment, apparently attempting to do the work that two menhad done theretofore, and that immediately upon his beingdroppedRespondenthad to draft a former truckdriverfrom production to perform, full time, Pereces' duties.Respondent'sPretrialInterrogationof EmployeeSkinnerOn May 1, 1972, the day before the trial of this casebegan, President Wright summoned to his office employeeSkinner, one of the laid-off employees who had been calledback to work at the end of March 1972. In the presence ofOperations Manager Frank, and Wright's secretary record-ing the conversation, Wright asked Skinner if he or Boardcounsel had altered Skinner's affidavit, or if Board counselor employee Pereces had promised Skinner back wages.Skinner replied there had been no changes or promises.Wright also asked Skinner if he knew what he was gettinginto when he signed the union card, and did he know therehad been a union at the plant before and why it was nolonger there. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDBefore he was questioned,employee Skinner was nottold he did not haveto answerany ofthe questions, norwas he given any assurance against reprisal.He was toldthatWrightwanted Frank present, as a witness, and thesecretarypresent to take notes.The Section 8(axl) and (3) FindingsRespondent reacted instantaneously to the union cardsigning by its employees on November 23, 1971, and laidoff or discharged six employees known to have signed, andfrom among them refused to call back those it apparentlybelieved were not likely to relinquish their sympathy for aunion.The actionwas takenwith theclear aim todiscourage union membership of the employees and theirsupport for the Union coming into the shop, in violation ofSection 8(a)(3) and(1) of the Act.N.LR.B. v. Iron CitySashand Door Co.,352 F.2d 437, 438-439 (C.A. 6, 1965);N.LR.B. v. Schnell Tool and Die Corp., supra,359 F.2d 39,44 (C.A. 6, 1966).Respondent'santiunionanimus and purpose wereunmistakable in the prior and contemporaneous threats byForeman Selowich that reprisal would follow if theemployees signed the union cards, which threats were inthemselves violations of Section 8(a)(l) of the Act,N.LR.B. v. Winn Dixie Stores,341 F.2d 750, 752 (C.A. 6,1965), cert.denied 382 U.S. 830.That the antiunion animushas persisted beyond the layoff is evident from the hostileinterrogation, on the eve of trial, of employee Skinner (whohad already suffered a 4-month layoff) that had the tone offurther threat in eliciting his views on the Union. Theinterrogation also violated Section 8(axl) of the Act, sinceitwent beyond the needs of preparation for trial byRespondent,and because it was conducted withoutapprising the employee of the purpose of the questioning,without assurance that there would be no reprisal,and in amanner that exhibited hostility to union organization.MartinSprocket and Gear Co. v. NLRB.,329 F.2d 417,420 (C.A. 5, 1964).The antiunion purpose in the layoffs or discharge ofNovember 23, 1971 was further underscored by the shamreasons offered in justification of the actions. The allegeddrop in business and the alleged incompetence of employeePereces,"failed to stand scrutiny,"NLRB.v.GriggsEquipmentInc.,307 F.2d 275, 278 (C.A. 5, 1962),and werenot established. Indeed, the claim that Pereces had notbeen part of the layoff but was discharged for cause was anafterthought. The selectivity in the layoff, and in the partialrecallof some who were laid off, in disregard ofRespondent's normal rule or practice of honoring seniori-ty,was still further evidence of the discriminatoryantiunion purpose.In this connection,of the six men laidoff, employee Lyle Palmer was recalled on November 30,1971, and employee Richard Skinner was recalled at theend of March 1972, but there was no recall of employeesDon Pereces,MichaelMooney, or Richard Marincic.Employee George Francis was recalled, to report March14,1972,but refused reinstatement because he wasworking elsewhere.CONCLUSIONS OF LAWBy threatening employeeswith reprisal if they signedunion authorization cards,by coercivelyinterrogating anemployee abouthis union sympathies,and by layoff anddischarge of employeeswho supported the Union or signedunion authorization cards, Respondent has engaged inunfair labor practices within the meaning of Section 8(axl)and (3) of the Act. These unfair labor practices affectcommercewithin themeaning of Section2(6) and (7) ofthe Act.THE REMEDYItwill be recommended that the Respondent cease anddesist from its unfair labor practices;make employeesPereces,Mooney, Marincic,Francis, Skinner,and Palmerwhole for the loss of pay suffered by reason of their layoffsor discharge,and offer to reinstate unrecalled employeesPereces,Mooney, and Marincic.The backpayin all casesshall be computed on a quarterly basis as setforth inF.W.WoolworthCompany,90 NLRB 289 (1950),approved inNLRB.v.Seven Up BottlingCo.,344 U.S. 344 (1953),with interest at 6 percent per annum as provided inIsisPlumbing&Heating Co.,138 NLRB716 (1962), approvedinPhilipCarey Mfg. Co. v. N.LRB.,331 F.2d 720 (C.A. 6,1964), cert. denied379 U.S.888; and post the noticeprovided for herein.'Because the Respondent by its conduct violated funda-mental employee rights guaranteed by Section7 of the Act,and because there appears from the manner of thecommission of this conduct an attitude of opposition to thepurposesof the Actand a proclivity to commit other unfairlabor practices,itwill be recommended that the Respon-dent cease and desist from in any manner infringing uponthe rights guaranteed by Section7 of the Act.N.LR.B. v.EntwistleMfg.Co.,120 F.2d 532, 536 (C.A. 4, 1941);N.LR.B.v.Bama Company,353 F.2d 323-324 (C.A. 5,1965);P.R.Mallory and Co.v.N. L R.B., 400 F.2d 956,959-960(C.A. 7, 1968),cert.denied394U.S.918.Upon the foregoing findings of fact,conclusions of law,and the entire record, and pursuant to Section10(c) of theAct, there is hereby issued the following recommended:2ORDERRespondent, Penco Enterprises,Inc., Penco of Ohio, andAcoustical Contracting & Supply Corp., Cleveland, Ohioitsofficers,agents,successors,and assigns shall:1.Cease and desist from:(a) Layoff or discharge of employees because of signingunion authorization cards or otherwise supporting a union.(b)Threatening employees with layoff,discharge, orother reprisal if they sign union authorization cards orotherwise give support to a union.IAppendixB. Corrections of the transcript of the testimony are set outconclusions,recommendations,and Order herein shall, asprovided in Sec.in Appendix A [omitted frompublication].102.48 of the Rules and Regulations,be adopted by the Boardand become2 In the event no exceptions are filed asprovided by Sec. 102.46 of theits findings,conclusions,and order, and all objections thereto shall beRules and Regulations of the NationalLaborRelations Board, the findings,deemed waived for all purposes. PENCO ENTERPRISES, INC.(c)Coercivelyinterrogating employees concerning theirunion sympathies.(d)Discouraging employees from support of or member-ship in the Union or other labor organization by discrimi-natory layoff,discharge, refusal to recall, or otherdiscrimination affecting tenure and conditions of employ-ment of employees who sign union authorization cards orotherwise give or express support for a union.(e) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2.Take the following affirmative action which isnecessarytoeffectuatethepoliciesoftheAct:(a)Make each of the six employees, Donald Pereces,MichaelMooney,RichardMarincic,George Francis,Richard Skinner, and Lyle Palmer, whole, in the mannerset forth in the section of the Decision entitled "TheRemedy," for any loss of earnings incurred by each as aresult of his layoff or discharge on November 23, 1971.(b)Offer to each of the three unrecalled employees,Donald Pereces, Michael Mooney, and Richard Marincic,immediate and full reinstatement to his former job or, ifthe job no longer exists, to a substantially equivalentposition, without prejudice to the seniority or other rightsand privileges of each. Notify each, if serving in the ArmedForces of the United States, of his right to full reinstate-ment upon application after discharge from the ArmedForces.(c)Preserve, and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to ascertain the backpay due under the terms ofthis Order.(d) Post in its plant at Cleveland, Ohio, copies of theattached notice marked "Appendix B." 3 Immediately uponreceipt of said notice, on forms to be provided by theRegionalDirector for Region 8 (Cleveland, Ohio), theRespondent shall cause the copies to be signed by one ofits authorized representatives and posted, the posted copiesto be maintained for a period of 60 consecutive daysthereafter in conspicuous places,including all places wherenotices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 8, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply therewith.43 In the eventthat the Board'sOrder isenforced by a judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe National LaborRelations Board."4 In the event that the recommended Order is adoptedby theBoard afterexceptions have been filed, this provision shall be modified to read:"Notifythe RegionalDirectorof Region 8, in writing,within 20 days from the dateof this Order,what steps Respondent has takento complytherewith."35APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated the National Labor Relations Act:WE WILL NOT lay you off or discharge you forsigning union authorization cards or otherwise support-ing a union.WE WILL NOT threaten you with layoff, discharge, orother reprisal if you sign union authorization cards orotherwise give support to a union.WE WILL NOT coercivelyinterrogateemployeesconcerning their union sympathies.WE WILL NOT discourage you from support of ormembership in Laborers Union, Local 860, affiliatedwith Laborers' InternationalUnion of North America,AFL-CIO (the Union), or other labor organization, bydiscriminatory layoff, discharge, refusal to recall, orother discrimination affecting tenure and conditions ofemployment of employees who give or express supportfor a union.WE WILL NOT in any other way interfere with yourrights to belong to or to be active for a labororganization or to refrain therefrom.Because the Board found that we unlawfully laid offor discharged employees Donald Pereces,MichaelMooney, Richard Marincic, George Francis, RichardSkinner, and Lyle Palmer on November 23, 1971,because they signed union authorization cards orotherwise supported the Union, WE WILL give each ofthe six employees backpay with interest for his loss ofearnings sinceNovember 23, 1971, and WE WILL OFFERto the three unrecalled employees, Donald Pereces,Michael Mooney, and Richard Marincic, his former orlike job. If any of the three are in the Armed Forces oftheUnited States, we will notify him of his right toreinstatement upon application after discharge fromthe Armed Forces.PENCO ENTERPRISES, INC.,PENCO OF OHIO, ANDACOUSTICAL CONTRACTINGAND SUPPLY CORP.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice mustremainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concern-ing thisnotice or compliance with its provisions may bedirected to the Board's Office, 1695 Federal OfficeBuilding,1240E 9th Street, Cleveland, Ohio 44199,Telephone 216-522-3715.